In a support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Nassau County (Brennan, J.), dated March 31, 1999, as denied his objection to an order of the same court (Miller, H.E.), dated September 16, 1998, which awarded the petitioner $22,500 as an attorney’s fee.Ordered that the order is affirmed insofar as appealed from, with costs.Family Court Act § 438 authorizes an award of an attorneys’ fee in support proceedings. The factors to be considered when computing such an award include “the parties’ ability to pay, the nature and extent of the services rendered, the complexity of the issues involved, and counsel’s experience, ability, and reputation” (Matter of Olesh v Auerbach, 227 AD2d 406, 407). Another factor to be considered is the “resources of the party seeking an award” (Matter of Getman v Getman, 156 AD2d 686, 687). Based upon this record, the counsel fee award was appropriate (see, Family Ct Act § 438 [b]; see also, e.g., Matter of Mitchell v Mitchell, 209 AD2d 620; Matter of Jurs v Jurs, 191 AD2d 564). O’Brien, J. P., Joy, Luciano and Schmidt, JJ., concur.